Citation Nr: 1758862	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, including as due to service-connected bilateral ankle disabilities.

2.  Entitlement to service connection for a bilateral foot disability, including as due to service-connected bilateral ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the U.S. Army National Guard from February to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied, in pertinent part, the Veteran's claim of service connection for a bilateral knee disability, including as due to service-connected bilateral ankle disabilities (which was characterized as separate service connection claims for a right knee disability and for a left knee disability).  The Veteran disagreed with this decision in June 2008.  He perfected a timely appeal in February 2009.

This matter next is on appeal from an April 2009 rating decision in which the RO determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for a bilateral foot disability, including as due to service-connected bilateral ankle disabilities (which was characterized as bilateral foot condition to include plantar fasciitis and pes planus).  The Veteran disagreed with this decision in May 2009.  He perfected a timely appeal in November 2009.  A videoconference Board hearing was held in October 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In April 2011, the Board remanded the currently appealed claims to the to the Agency of Original Jurisdiction (AOJ) for additional development.  In August 2014, the Board reopened the Veteran's previously denied service connection claim for a bilateral foot disability, including as due to bilateral ankle disabilities, and remanded this claim to the AOJ.  The Board also denied the Veteran's service connection claim for a bilateral knee disability, including as due to bilateral ankle disabilities.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Both the Veteran, through an attorney, and VA's Office of General Counsel appealed the Board's August 2014 denial of service connection for a bilateral knee disability, including as due to bilateral ankle disabilities, to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion) in March 2015.  The Court granted the Joint Motion in March 2015, vacating and remanding that part of the Board's August 2014 decision which denied service connection for a bilateral knee disability, including as due to bilateral ankle disabilities.

Pursuant to the Court's March 2015 Order granting the Joint Motion, the Board remanded the Veteran's service connection claim for a bilateral knee disability, including as due to bilateral ankle disabilities to the AOJ in May 2015.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Id.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current bilateral knee disability is not related to active service or an incident of service, including as due to service-connected bilateral ankle disabilities.

2.  The record evidence shows that the Veteran's current bilateral foot disability is not related to active service or an incident of service, including as due to service-connected bilateral ankle disabilities.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by active service, including as due to service-connected bilateral ankle disabilities, nor may arthritis of the bilateral knees be presumed to have been incurred in service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017). 

2.  A bilateral foot disability was not incurred in or aggravated by active service, including as due to service-connected bilateral ankle disabilities, nor may arthritis of the bilateral feet be presumed to have been incurred in service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred a bilateral knee disability and a bilateral foot disability during active service.  He alternatively contends that his service-connected bilateral ankle disabilities caused or aggravated (permanently worsened) his current bilateral knee and bilateral foot disabilities.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a bilateral knee disability and for a bilateral foot disability, each including as due to service-connected bilateral ankle disabilities.  As noted, the Veteran contends that he incurred his current bilateral knee and bilateral foot disabilities during active service or, alternatively, his service-connected bilateral ankle disabilities caused or aggravated (permanently worsened) his current bilateral knee and bilateral foot disabilities.  The record evidence does not support his assertions regarding an etiological link between any current bilateral knee disability or bilateral foot disability and active service, including as due to service-connected bilateral ankle disabilities.  It shows instead that, although the Veteran currently experiences bilateral knee and bilateral foot disabilities, neither of these disabilities is related to active service or any incident of service, including as due to service-connected bilateral ankle disabilities.  The Board notes initially that the Veteran's available service treatment records show that he denied all relevant pre-service medical history and clinical evaluation was normal at his pre-enlistment physical examination in September 1984 prior to his entry on to ACDUTRA in February 1985.  A copy of the Veteran's separation physical examination was not available for review.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claims of service connection for a bilateral knee disability and for a bilateral foot disability, each including as due to service-connected bilateral ankle disabilities.  It shows instead that, although the Veteran currently experiences bilateral knee and bilateral foot disabilities, neither of these disabilities is related to active service or any incident of service, including as due to service-connected bilateral ankle disabilities.  For example, on VA examination in November 2007, the Veteran's complaints included bilateral plantar fasciitis.  He characterized his bilateral foot pain as aching and rated it as 8/10 on a pain scale (with 10/10 being the worst imaginable pain).  He experienced bilateral foot pain but no weakness, stiffness, swelling, or fatigue while standing and walking.  Physical examination of the feet showed tenderness, no painful motion, edema, disturbed circulation, weakness, or muscle atrophy, and a shuffling gait which favored the left ankle.  The Veteran was able to stand for less than 10 minutes.  "He requires orthopedic shoes, arch supports, foot supports, and special socks."  His feet pointed outward.  X-rays of the right foot showed an old healed fifth metacarpal fracture.  X-rays of the left foot were within normal limits.  The VA examiner opined that it was less likely than not that the Veteran's bilateral plantar fasciitis was a result of his ankle condition.  The rationale for this opinion was that, although the Veteran's bilateral plantar fasciitis "was caused by the same stressors that led to the ankle condition and came on at the same time...it is not a result of the ankle condition."  The diagnoses included bilateral plantar fasciitis.

The Veteran reported to the emergency room (ER) at a private hospital in July 2010 complaining that he had tripped and fallen at home, twisting his left knee.  He rated his left knee pain as severe and 10/10 on a pain scale.  Physical examination of the left knee showed no gross deformities, tenderness to palpation over the patella, no effusion, and some decreased range of motion.  X-rays of the left knee showed no significant abnormalities.  The Veteran was discharged home with a left knee immobilizer.

On private outpatient treatment in February 2011, physical examination showed 5/5 muscle strength, normal gait, and no deformity, edema, ecchymosis, erythema, or pain/tenderness.  X-rays of the left foot showed "some very minimal calcification at the insertion of the Achilles tendon and some other age-related changes but no acute changes."  The impression was left foot plantar fasciitis.

On VA foot Disability Benefits Questionnaire (DBQ) in August 2011, the Veteran's complaints included bilateral foot pain since active service.  The VA examiner reviewed the Veteran's claims file, including his post-service VA treatment records.  Physical examination of the feet showed mild bilateral pes planus, no edema or effusion, no weakness or instability, a normal range of motion, an ability to stand and walk on his heels and toes, and pain reported on standing and walking.  The Veteran occasionally used a cane and regularly used shoe inserts and heel cups for ambulation.  X-rays showed bilateral small calcaneal spurs, a mild hallux pelvis deformity of the right foot, and mild unchanged degenerative changes in the first metatarsal head of the left foot.  The diagnoses were mild bilateral pes planus and painful feet/plantar fasciitis.

On VA knee and lower leg conditions DBQ in September 2015, the Veteran's complaints included bilateral knee pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any flare-ups of knee pain.  He was unable to stand for very long, run, or squat.  Physical examination showed objective evidence of localized tenderness or pain on palpation in the right knee which was mild to moderate over the medial joint line, objective evidence of localized tenderness or pain on palpation in the left knee which was mild over the medial joint line, no evidence of pain on weight-bearing, no objective evidence of crepitus, 5/5 muscle strength, no muscle atrophy or ankylosis, no subluxation or effusion, and no joint instability.  A history of a right side meniscal tear, frequent episodes of joint pain was noted, and right medial meniscus repair surgery was noted.  X-rays of the knees showed traumatic arthritis.  The Veteran's weight-bearing was limited.  The VA examiner opined that it was less likely than not that the Veteran's bilateral knee condition was related to active service, including as due to a service-connected disability.  The rationale for this opinion was that the Veteran did not have a continuity of symptoms for either a knee or ankle disability "that would alter gait in such a way as to cause bilateral osteoarthritis that is essentially symmetrical" as seen on bilateral knee x-rays.  The rationale also was that the Veteran's obesity and age were more likely the etiology of his current bilateral knee condition.  The diagnoses were right knee meniscal tear, degenerative arthritis of both knees, and right knee arthroscopy medial meniscus repair.

On VA feet conditions DBQ in September 2015, the Veteran's complaints included bilateral foot pain and pain in the soles of his feet.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied that flare-ups impacted foot function.  He had limited walking.  Physical examination showed pain on use of the feet, pain accentuated on manipulation of the feet, pain on weight-bearing in both feet, no indications of swelling on use of the feet or characteristic callosities, extreme tenderness on the plantar surfaces of the feet improved by orthopedic shoes or appliances, and no decreased longitudinal arch height on weight-bearing, objective evidence of marked foot deformity, or marked pronation.  The VA examiner opined that it was less likely than not that the Veteran's current bilateral foot condition was related to active service, including as due to a service-connected disability.  The rationale for this opinion was that the Veteran's bilateral plantar fasciitis was related to improper shoe gear and obesity.  The rationale also was that the Veteran's obesity and age were more likely the etiology of his current bilateral plantar fasciitis.  The diagnosis was bilateral plantar fasciitis.

The Veteran contends that his current bilateral knee disability and bilateral foot disability are related to active service or, alternatively, his service-connected bilateral ankle disabilities caused or aggravated (permanently worsened) his current bilateral knee and bilateral foot disabilities.  The record evidence does not support the Veteran's assertions.  The November 2007 VA examiner specifically found that it was less likely than not that the Veteran's bilateral plantar fasciitis was a result of his bilateral ankle condition.  Similarly, a different VA examiner specifically found in September 2015 that neither the Veteran's current bilateral knee nor his current bilateral foot disabilities were related to active service or any incident of service, including as due to his service-connected bilateral ankle disabilities.  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for a bilateral knee disability or for a bilateral foot disability.  In summary, the Board finds that service connection for a bilateral knee disability and for a bilateral foot disability, each including as due to service-connected bilateral ankle disabilities, is not warranted.

The Board finally finds that service connection is not warranted for either arthritis of the bilateral knees or arthritis of the bilateral feet on a presumptive basis.  Arthritis is considered a chronic disease for which service connection is available on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The record evidence does not show that the Veteran experienced arthritis of the bilateral knees or bilateral feet during active service or within the first post-service year (i.e., by August 1986) such that service connection is warranted for either of these disabilities on a presumptive basis.  Id.  Thus, the Board finds that service connection for arthritis of the bilateral knees and for arthritis of the bilateral feet is not warranted.
 

ORDER

Entitlement to service connection for a bilateral knee disability, including as due to service-connected bilateral ankle disabilities, is denied.

Entitlement to service connection for a bilateral foot disability, including as due to service-connected bilateral ankle disabilities, is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


